Citation Nr: 0635903	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-18 644A	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left knee disorder, status post total knee replacement.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued a 30 percent 
disability rating for total knee replacement of the left knee 
and continued a 10 percent disability evaluation for right 
knee arthritis.  The appeal was transferred to the RO in 
Cleveland, Ohio, after receipt of notice of the veteran's 
relocation to that area.  The Board notes that in August 2004 
the RO in Cleveland, Ohio, continued a 30 percent disability 
rating for total replacement of the left knee, continued a 10 
percent disability rating for arthritis of the right knee, 
and granted a separate 20 percent disability evaluation for 
medial meniscal damage of the right knee with locking, pain, 
and joint effusion.  


FINDINGS OF FACT

1.  Subsequent to the August 2004 RO decision and prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
all issues on appeal is requested.

2.  In April 2006, a representative of the RO contacted the 
veteran and confirmed that he wanted to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2006).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2006).   38 C.F.R. 
§ 20.204 (b) in relevant part provides:

(b) Filing.

(1) Form and content.  Except for appeals 
withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  
They must include the name of the 
veteran, the name of the claimant or 
appellant...the applicable Department of 
Veterans Affairs file number, and a 
statement that the appeal is withdrawn.  
If the appeal involves multiple issues, 
the withdrawal must specify that the 
appeal is withdrawn in its entirety, or 
list the issue(s) withdrawn from the 
appeal.

38 C.F.R. § 20.204 (b) (2006).
  
The Board notes that the veteran filed an unsigned and 
undated written statement with the RO stating that he wished 
to withdraw all issues on appeal.  The statement was received 
by the RO subsequent to the mailing of the September 29, 
2004, letter that notified the veteran of the RO's August 
2004 decision.  On April 24, 2006, a representative of the RO 
contacted the veteran and confirmed that he wanted to 
withdraw his appeal.  Because the veteran's statement 
requesting to withdraw his appeal is in writing, it contains 
his name and the appropriate VA file number, and it specifies 
that he is withdrawing all issues on appeal, the Board finds 
that the appellant has properly submitted a request to 
withdraw this appeal.  Consequently, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




	____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


